

115 HR 2661 IH: State Mineral Revenue Protection Act
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2661IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Ms. Cheney (for herself and Mr. Pearce) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Mineral Leasing Act to require the Secretary of the Interior to convey to a State all right, title, and interest in and to a percentage of the amount of royalties and other amounts required to be paid to the State under that Act with respect to public land and deposits in the State, and for other purposes. 
1.Short titleThis Act may be cited as the State Mineral Revenue Protection Act. 2.Conveyance to States of property interest in State share of royalties and other payments (a)In generalSection 35 of the Mineral Leasing Act (30 U.S.C. 191) is amended—
(1)in the first sentence of subsection (a), by striking shall be paid into the Treasury and inserting shall, except as provided in subsection (b), be paid into the Treasury; (2)by striking subsection (b) and inserting the following:

(b)Conveyance to States of property interest in State share
(1)In generalNotwithstanding any other provision of law, on request of a State and in lieu of any payments to the State under subsection (a), the Secretary of the Interior shall convey to the State all right, title, and interest in and to the percentage specified in that subsection for that State of all amounts otherwise required to be paid into the Treasury under that subsection from sales, bonuses, royalties (including interest charges), and rentals for all public land or deposits located in the State. (2)AmountNotwithstanding any other provision of law, after a conveyance to a State under paragraph (1), any person shall pay directly to the State any amount owed by the person for which the right, title, and interest has been conveyed to the State under this subsection.
(3)NoticeThe Secretary of the Interior shall promptly provide to each holder of a lease of public land to which subsection (a) applies that are located in a State to which right, title, and interest is conveyed under this subsection notice that— (A)the Secretary of the Interior has conveyed to the State all right, title, and interest in and to the amounts referred to in paragraph (1); and
(B)the leaseholder is required to pay the amounts directly to the State.; and (3)in subsection (c)(1), by inserting and except as provided in subsection (b) before , any rentals.
(b)Conforming amendments
(1)Section 6(a) of the Mineral Leasing Act for Acquired Lands (30 U.S.C. 355(a)) is amended— (A)in the first sentence, by striking Subject to the provisions of section 35(b) of the Mineral Leasing Act (30 U.S.C. 191(b)), all and inserting All; and
(B)in the second sentence, by striking of the Act of February 25, 1920 (41 Stat. 450; 30 U.S.C. 191) and inserting of the Mineral Leasing Act (30 U.S.C. 191). (2)Section 20(a) of the Geothermal Steam Act of 1970 (30 U.S.C. 1019(a)) is amended in the matter preceding paragraph (1), in the second sentence, by striking the provisions of subsection (b) of section 35 of the Mineral Leasing Act (30 U.S.C. 191(b)) and.
(3)Section 205(f) of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1735(f)) is amended by striking the fourth, fifth, and sixth sentences. 